United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4174
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
John Lee Chappel,                        *
                                         *    [PUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 24, 1999
                                Filed: April 5, 2000
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

        Federal inmate John Lee Chappel, confined in a Federal Correctional Institution
in Illinois and serving a 121 month sentence for drug violations imposed by the United
States District Court for the Eastern District of Missouri, appeals from that court’s1
judgment denying his “Motion to Clarify the Judgment Order,” in which he sought an
order addressing his right to pretrial credit against his federal sentence. On appeal,




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
Chappel renews his argument that he should receive pretrial credit for time he spent in
custody on an unrelated state charge.

       We conclude that the district court did not err in denying Chappel’s motion,
because he failed to exhaust his administrative remedies by first presenting his claim
to the Bureau of Prisons (BOP). See United States v. Iverson, 90 F.3d 1340, 1344 (8th
Cir. 1996) (district court does not have authority to credit defendant for pretrial
detention if claim is not first presented to BOP); Kendrick v. Carlson, 995 F.2d 1440,
1447 (8th Cir. 1993) (federal prisoners seeking jail-time credit must exhaust
administrative remedies before seeking habeas corpus relief).

       Because the district court dismissed the action without prejudice, however,
Chappel will have the right, after exhausting his remedies with the BOP, to file a 28
U.S.C. § 2241 petition in either the district where he is confined, in the United States
District Court for the District of Columbia, or in any district in which the BOP
maintains a regional office,2 as the BOP can be considered Chappel’s “custodian” for
the purpose of calculating his pretrial detention credit. See Braden v. 30th Judicial
Circuit Court of KY, 410 U.S. 484, 495-99 (1973) (§ 2241 jurisdiction lies both in
district of actual physical confinement and in district where court can serve process on
custodian); United States v. Moore, 978 F.2d 1029, 1031 (8th Cir. 1992) (United
States Attorney General has delegated authority to BOP to determine pretrial detention
credit); Cox v. Federal Bureau of Prisons, 643 F.2d 534, 536 & n.3 (8th Cir. 1981) (per
curiam) (finding habeas jurisdiction existed in jurisdiction where BOP’s regional
director could be located); McCoy v. United States Bd. of Parole, 537 F.2d 962, 964,
965-67 (8th Cir. 1976) (vacating dismissal of habeas petition where office of regional
director of U.S. Board of Parole was in court’s jurisdiction; holding that jurisdiction



      2
          The BOP does not maintain a regional office in the Eastern District of Missouri.


                                            -2-
under § 2241 “lies not only in the district of actual physical confinement but also in the
district where a custodian responsible for the confinement is present”).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-